DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-32 were originally filed on December 27, 2018, and a preliminary amendment was filed on February 27, 2019, cancelling claims 1-32 and adding claims 33-49. Examiner notes no new matter was added. Therefore, claims 33-49 are currently pending and subject to the following non-final rejection.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date, as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application Nos. 61/841,055, 61/840,892, 61/841,043 and 61/841,062 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Specifically the prior-filed applications fail to provide support for (including but not limited to):
Claim 33’s “wherein a match is not made with the available freight capacity of the commercial motor vehicle of the carrier if the load would render noncompliant the carrier with one or more governmental regulations based on the data electronically obtained from the electronic on-board recording device of the commercial motor vehicle of the carrier”;
Claim 45’s “wherein a match is not made with an available freight capacity of a commercial motor vehicle of a carrier for an available load of a shipper if the available load of the shipper would render noncompliant the carrier with one or more governmental regulations based on the data electronically obtained from the electronic on-board recording device of the commercial motor vehicle of the carrier”; and 
Claim 49’s “wherein a match is not made with the available freight capacity of the commercial motor vehicle of the carrier if the load would render noncompliant the carrier with one or more governmental regulations based on the data electronically obtained from the electronic on-board recording device of the commercial motor vehicle of the carrier”.
Accordingly, the claims and their dependent claims are not entitled to the benefit of the above prior applications, and are only entitled to U.S. Provisional Application No. 61/884,270, dated September 30, 2013 and U.S. Application No. 14/318,311 dated June 27, 2014.

Claim Objection
Claim 38 recites: the method if performed in substantially real time, is a typographical error and should recite “the method is performed in substantially real time”. Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 33-49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1  
Claims 33-49 are directed to a method (i.e., a process) and therefore, all fall within one of the four statutory categories of invention.  
Step 2A, Prong One
Independent claim 33 substantially recites:
(a) obtaining, from a carrier, data regarding an available freight capacity of a commercial motor vehicle of the carrier; 
(b) obtaining, from a plurality of shippers, data regarding available loads of the shippers; 
(c) obtaining, for the carrier, data of the commercial motor vehicle of the carrier; 
(d) determining whether there is a match, using the data obtained from the shippers, the data obtained from the carrier, and the data obtained of the commercial motor vehicle of the carrier, between each of the loads of the shippers with the available freight capacity of the commercial motor vehicle of the carrier, wherein a match is not made with the available freight capacity of the commercial motor vehicle of the carrier if the load would render noncompliant the carrier with one or more governmental regulations based on the data of the commercial motor vehicle of the carrier; and 
(e) notifying the carrier of one or more matches for review and acceptance by the carrier.
The limitations stated above are processes/ functions that under broadest reasonable interpretation covers “certain methods of organizing human activity” (e.g., commercial or legal interactions). Therefore, the claim recites an abstract idea.
The mere recitation of additional elements ((i) electronically performing steps over a network, and (ii) an electronic on-board recording device of the commercial vehicle) recited at a high-level of generality, and do not take the claim out of the certain methods of organizing human activity grouping. Thus, the claim recites an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claim 33 as a whole amounts to: (i) merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it”, (ii) and adding insignificant extra-solution activity to the judicial exception. 
The claim recites the additional elements of: (i) electronically performing steps over a network, and (ii) an electronic on-board recording device of the commercial vehicle.
 The additional element of (i) electronically performing steps over a network (e.g., electronically obtaining data, electronically determining, electronically notifying) are recited at a high-level of generality (See Para. 32 of Applicant’s PG Publication disclosing users submitting information and data to servers using web browsers and other programs; and Para. 39 and 41 disclosing the matching functions of a server and notifying functions of the system), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). 
The additional element of (ii) an electronic on-board recording device of the commercial vehicle (for providing data of the commercial motor vehicle of the carrier), is recited at a high-level of generality (See Paras. 65-66, and 77-78/Fig. 10 of Applicant’s PG Publication disclosing the electronic on board recorder), such that, when viewed as whole/ordered combination, it amounts to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g)).
Accordingly, these additional elements, when viewed as a whole/ordered combination (e.g., Fig. 10) do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: (i) merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it”, and (ii) add insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception, and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., (i) merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it” (See MPEP 2106.05(f)); and (ii) adding insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception (See MPEP2106.05(g)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Furthermore, the electronic on-board recording device of the commercial vehicle (for providing data of the commercial motor vehicle of the carrier), is recited at a high-level of generality and performs well-understood, routine and conventional activities. See Paras. 65-66, and 77-78/Fig. 10 of Applicant’s PG Publication disclosing the electronic on board recorder; which demonstrates the well-understood, routine, conventional nature of the electronic on-board recording device. 
Therefore, the additional elements of: (i) electronically performing steps over a network, and (ii) an electronic on-board recording device of the commercial vehicle, do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible.
Dependent claims 35, and 40- 42 recite details of: wherein the data regarding the capacity of the carrier comprises one or more of a rate; origin location; destination location; pick up date; and delivery date (claim 35); wherein data of the commercial motor vehicles of the carriers comprises hours of service data (claim 40); wherein data of the commercial motor vehicles of the carriers comprises location data of the commercial motor vehicles of the carriers (claim 41) and wherein data is obtained from a transportation management system (claim 42) - which merely narrow the previously recited abstract idea limitiaitions. For these reasons, as described above with respect to claim 33, these judicial exceptions are not meaningfully integrated into a practical application or significantly more than the abstract idea. Thus, claims 35, and 40- 42 are also ineligible.
Claim 34 recites showing matches between the available capacity and the available loads for review by the carrier, which further narrows the previously recited abstract idea. Claim 34 recites the additional element of a graphical user interface (for showing the matches), which is recited at a high-level of generality (See Para. 40 discussing the graphical user interface to provide matches), such that, when viewed as whole/ordered combination, graphical user interface amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it’ (See MPEP2106.05(f)). Claim 34 is rejected for the same reasons discussed under the Step 2A Prong Two, and Step 2B analysis as noted above for claim 33.
Claim 36 recites the additional elements of (the notification is provided via) a mobile communications text, an e-mail communication, a mobile-application communication comprising at least one of, a push communication, and a non-push communication, and an interactive pop-up alert window, which is recited at a high-level of generality (See Para. 39 discussing the notifications during the matching and negotiation processes), such that, when viewed as whole/ordered combination, the notifications amount to no more than mere instruction to apply the judicial exception using generic computer components or “apply it’ (See MPEP2106.05(f)). Claim 36 is rejected for the same reasons discussed under the Step 2A Prong Two, and Step 2B analysis as noted above for claim 33.
Claim 37 recites the additional elements of the method being performed by one or more servers configured for electronic communications over the Internet which is recited at a high-level of generality (See Paras. 32 and 33 discussing the servers and the internet), such that, when viewed as whole/ordered combination, the one or more servers configured for electronic communications over the Internet amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it’ (See MPEP2106.05(f)). Claim 37 is rejected for the same reasons discussed under the Step 2A Prong Two, and Step 2B analysis as noted above for claim 33.
Claim 38 recites the additional element of the method being performed in substantially real-time, which is recited at a high-level of generality (See Para. 39 discussing the negotiations comprising real-time exchanges), such that, when viewed as whole/ordered combination, the substantially real-time performance amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it’ (See MPEP2106.05(f)). Claim 38 is rejected for the same reasons discussed under the Step 2A Prong Two, and Step 2B analysis as noted above for claim 33.
Claim 39 recites wherein the matching is performed by calculating scores between the data regarding the load of the shipper and data regarding available freight capacities of the commercial motor vehicles of the carriers, which merely narrows the previously recited abstract idea. Claim 39 recites the additional element of the method being performed by a match engine on a server, which is recited at a high-level of generality (See Para. 71 discussing the match engine server), such that, when viewed as whole/ordered combination, the match engine on a server amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it’ (See MPEP2106.05(f)). Claim 39 is rejected for the same reasons discussed under the Step 2A Prong Two, and Step 2B analysis as noted above for claim 33.
Claim 43 recites the additional element of data being obtained from a load board, which is recited at a high-level of generality (See Paras. 20-21 discussing load boards), such that, when viewed as whole/ordered combination, the load board amounts no more than mere instruction to apply the judicial exception using generic computer components or “apply it’ (See MPEP2106.05(f)). Claim 43 is rejected for the same reasons discussed under the Step 2A Prong Two, and Step 2B analysis as noted above for claim 33.
Claim 44 recites the additional element of data being obtained over the Internet, which is recited at a high-level of generality (See Paras. 32 and 33 discussing the Internet), such that, when viewed as whole/ordered combination, data being obtained over the Internet amounts no more than mere instructions to apply the judicial exception using generic computer components or “apply it’ (See MPEP2106.05(f)). Claim 44 is rejected for the same reasons discussed under the Step 2A Prong Two, and Step 2B analysis as noted above for claim 33.

Step 2A, Prong One
Independent claim 45 substantially recites:
(a) obtaining, from a plurality of shippers, data regarding available loads of the shippers; 
(b) obtaining, from a plurality of the carriers, data regarding available freight capacities of the commercial motor vehicles of the carriers; 
(c) obtaining, for the plurality of carriers, data of the commercial motor vehicles of the carriers; 
(d) determining whether there are matches, using the data obtained from the shippers, the data obtained from the carriers, and the obtained data of the commercial motor vehicles of the carriers, between the loads of the shippers with the available freight capacities of the commercial motor vehicle of the carriers, wherein a match is not made with an available freight capacity of a commercial motor vehicle of a carrier for an available load of a shipper if the available load of the shipper would render noncompliant the carrier with one or more governmental regulations based on the obtained data of the commercial motor vehicle of the carrier; and 
(e) notifying shippers and carriers of matches.
The limitations stated above are processes/ functions that under broadest reasonable interpretation covers “certain methods of organizing human activity” (e.g., commercial or legal interactions). Therefore, the claim recites an abstract idea.
The mere recitation of additional elements ((i) electronically performing steps over a network, and (ii) an electronic on-board recording device of the commercial vehicle) recited at a high-level of generality, and do not take the claim out of the certain methods of organizing human activity grouping. Thus, the claim recites an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claim 45 as a whole amounts to: (i) merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it”, (ii) and adding insignificant extra-solution activity to the judicial exception. 
The claim recites the additional elements of: (i) electronically performing steps over a network, and (ii) an electronic on-board recording device of the commercial vehicle.
 The additional element of (i) electronically performing steps over a network (e.g., electronically obtaining data, electronically determining, electronically notifying) are recited at a high-level of generality (See Para. 32 of Applicant’s PG Publication disclosing users submitting information and data to servers using web browsers and other programs; and Para. 39 and 41 disclosing the matching functions of a server and notifying functions of the system), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). 
The additional element of (ii) an electronic on-board recording device of the commercial vehicle (for providing data of the commercial motor vehicle of the carrier), is recited at a high-level of generality (See Paras. 65-66, and 77-78/Fig. 10 of Applicant’s PG Publication disclosing the electronic on board recorder), such that, when viewed as whole/ordered combination, it amounts to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g)).
Accordingly, these additional elements, when viewed as a whole/ordered combination (e.g., Fig. 10) do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: (i) merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it”, and (ii) add insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception, and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., (i) merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it” (See MPEP 2106.05(f)); and (ii) adding insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception (See MPEP2106.05(g)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Furthermore, the electronic on-board recording device of the commercial vehicle (for providing data of the commercial motor vehicle of the carrier), is recited at a high-level of generality and performs well-understood, routine and conventional activities. See Paras. 65-66, and 77-78/Fig. 10 of Applicant’s PG Publication disclosing the electronic on board recorder; which demonstrates the well-understood, routine, conventional nature of the electronic on-board recording device. 
Therefore, the additional elements of: (i) electronically performing steps over a network, and (ii) an electronic on-board recording device of the commercial vehicle, do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible.
Claim 46 recites showing matches between available capacities and available loads for review by a user, which further narrows the previously recited abstract idea. Claim 46 recites the additional element of a graphical user interface (for showing the matches), which is recited at a high-level of generality (See Para. 40 discussing the graphical user interface to provide matches), such that, when viewed as whole/ordered combination, graphical user interface amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it’ (See MPEP2106.05(f)). Claim 46 is rejected for the same reasons discussed under the Step 2A Prong Two, and Step 2B analysis as noted above for claim 45.
Claim 47 recites the additional elements of (the notification is provided via) a mobile communications text, an e-mail communication, a mobile-application communication comprising at least one of, a push communication, and a non-push communication, and an interactive pop-up alert window, which is recited at a high-level of generality (See Para. 39 discussing the notifications during the matching and negotiation processes), such that, when viewed as whole/ordered combination, the notifications amount to no more than mere instruction to apply the judicial exception using generic computer components or “apply it’ (See MPEP2106.05(f)). Claim 47 is rejected for the same reasons discussed under the Step 2A Prong Two, and Step 2B analysis as noted above for claim 45.
Claim 48 recites details of the data of the commercial motor vehicles comprises hours of service data and location data of the commercial motor vehicles of the carriers, which merely narrows the previously recited abstract idea. For this reason, as described above with respect to claim 45, this judicial exception is not meaningfully integrated into a practical application or significantly more than the abstract idea. Thus, claim 48 is also ineligible.

Step 2A, Prong One
Independent claim 49 substantially recites:
(a) obtaining, from a shipper, data regarding an available load of the shipper; 
(b) obtaining, from a carrier, data regarding an available freight capacity of a commercial motor vehicle of the carrier; 
(c) obtaining, for the carrier, data of the commercial motor vehicle of the carrier; 
(d) determining whether there is a match, using the data obtained from the shipper, the data obtained from the carrier, and the data obtained from the commercial motor vehicle of the carrier, between the available load of the shipper with the available freight capacity of the commercial motor vehicle of the carrier, wherein a match is not made with the available freight capacity of the commercial motor vehicle of the carrier if the load would render noncompliant the carrier with one or more governmental regulations based on the obtained data of the commercial motor vehicle of the carrier; and 
(e) upon the available freight capacity matching the available load, notifying at least one of the shipper and the carrier for review and acceptance.
The limitations stated above are processes/ functions that under broadest reasonable interpretation covers “certain methods of organizing human activity” (e.g., commercial or legal interactions). Therefore, the claim recites an abstract idea.
The mere recitation of additional elements ((i) electronically performing steps over a network, and (ii) an electronic on-board recording device of the commercial vehicle) recited at a high-level of generality, and do not take the claim out of the certain methods of organizing human activity grouping. Thus, the claim recites an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claim 45 as a whole amounts to: (i) merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it”, (ii) and adding insignificant extra-solution activity to the judicial exception. 
The claim recites the additional elements of: (i) electronically performing steps over a network, and (ii) an electronic on-board recording device of the commercial vehicle.
 The additional element of (i) electronically performing steps over a network (e.g., electronically obtaining data, electronically determining, electronically notifying) are recited at a high-level of generality (See Para. 32 of Applicant’s PG Publication disclosing users submitting information and data to servers using web browsers and other programs; and Para. 39 and 41 disclosing the matching functions of a server and notifying functions of the system), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). 
The additional element of (ii) an electronic on-board recording device of the commercial vehicle (for providing data of the commercial motor vehicle of the carrier), is recited at a high-level of generality (See Paras. 65-66, and 77-78/Fig. 10 of Applicant’s PG Publication disclosing the electronic on board recorder), such that, when viewed as whole/ordered combination, it amounts to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g)).
Accordingly, these additional elements, when viewed as a whole/ordered combination (e.g., Fig. 10) do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: (i) merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it”, and (ii) add insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception, and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., (i) merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it” (See MPEP 2106.05(f)); and (ii) adding insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception (See MPEP2106.05(g)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Furthermore, the electronic on-board recording device of the commercial vehicle (for providing data of the commercial motor vehicle of the carrier), is recited at a high-level of generality and performs well-understood, routine and conventional activities. See Paras. 65-66, and 77-78/Fig. 10 of Applicant’s PG Publication disclosing the electronic on board recorder; which demonstrates the well-understood, routine, conventional nature of the electronic on-board recording device. 
Therefore, the additional elements of: (i) electronically performing steps over a network, and (ii) an electronic on-board recording device of the commercial vehicle, do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible.

Allowable over Prior Art
Claims 33-49 are allowable over the prior art. However, claims 33-49 are subject to the rejections above.
Examiner knows of no art which teaches or suggest, alone or in combination with other art, independent claims 33, 45 and 49, and more specifically “electronically determining whether there is a match, using the data obtained from the shippers, the data obtained from the carrier, and the data obtained from the electronic on-board recording device of the commercial motor vehicle of the carrier, between each of the loads of the shippers with the available freight capacity of the commercial motor vehicle of the carrier, wherein a match is not made with the available freight capacity of the commercial motor vehicle of the carrier if the load would render noncompliant the carrier with one or more governmental regulations based on the data electronically obtained from the electronic on-board recording device of the commercial motor vehicle of the carrier” as recited in claim  33, “electronically determining whether there are matches, using the data obtained from the shippers, the data obtained from the carriers, and the data obtained from the electronic on-board recording devices of the commercial motor vehicles of the carriers, between the loads of the shippers with the available freight capacities of the commercial motor vehicle of the carriers, wherein a match is not made with an available freight capacity of a commercial motor vehicle of a carrier for an available load of a shipper if the available load of the shipper would render noncompliant the carrier with one or more governmental regulations based on the data electronically obtained from the electronic on-board recording device of the commercial motor vehicle of the carrier” in claim 45 and “electronically determining whether there is a match, using the data obtained from the shipper, the data obtained from the carrier, and the data obtained from the electronic on-board recording device of the commercial motor vehicle of the carrier, between the available load of the shipper with the available freight capacity of the commercial motor vehicle of the carrier, wherein a match is not made with the available freight capacity of the commercial motor vehicle of the carrier if the load would render noncompliant the carrier with one or more governmental regulations based on the data electronically obtained from the electronic on-board recording device of the commercial motor vehicle of the carrier” in claim 49, in combination with the other limitations in the claims. 
The closest prior art includes U.S. Patent Application Publication No. 2005/0209913 to Wied et al. (hereinafter “Wied”). Weid discloses facilitating transactions between shippers and carriers by capturing electronic shipment requests for available shipments which include shipment specific criteria and carrier access criteria, and presenting the electronic shipment requests to remote carriers meeting the carrier access criteria.
The next closest prior art includes U.S. Patent Application Publication No. 2007/0221791 to Voelk et al. (hereinafter “Voelk”). Voelk discloses creating templates (preferred legs/routes) for carrying goods based on constraints that include not violating a state regulation, such as, for example, a limit on driving time for a commercial carrier operator.
The next closes prior art includes U.S. Patent Application Publication No. 2012/0166346 to Machlab et al. (hereinafter “Machlab”). Machlab discloses an on-board recording devices used to comply with federal DOT hours of service regulations.
The next closest prior art includes U.S. Patent Application Publication No. 2014/0324633 to Pollak et al. (hereinafter “Pollak”). Pollak discloses providing a single quote to a shipper for a combination of freight offerings provided by multiple carriers and coordinating the passing of a load between multiple carriers, as necessary, to achieve the delivery of the load at a price and a transit time that are acceptable to the shipper. 
The next closest prior art includes U.S. Patent Application Publication No. 2013/0117142 to Thompson et al. (hereinafter “Thompson”). Thompson discloses identifying prospective carriers or brokers for transporting a load by: profiling the carriers or brokers according to freight preferences; receiving load parameters; and performing a matching function by which the load is matched with carrier or broker profiles according to the load profile and determining the carriers or brokers that have profiles that match the load parameters; and notifying the matching carriers or brokers of the matching load parameters. 
The next closest prior art includes U.S. Patent Application Publication No. 2003/0036935 to Nel (hereinafter “Nel”). Nel discloses allocating freight haulage jobs by matching jobs to excess capacity, based on carrier capacity attributes, including position information, route information and excess capacity information.
The next closest prior art includes U.S. Patent Application Publication No. 2008/0281719 to Hall et al. (hereinafter “Hall”). Hall discloses an electronic marketplace for matching shipper loads and capacities.
The next closest prior art includes non-patent literature "If OSHA Doesn't-DOT Just Might...Get You! An Overview of a Thorough DOT Compliance Program” by Richard Cofer (hereinafter “Cofer”), dated June 2003. Cofer discusses Federal Motor Carrier Safety Regulations (FMCSR).
Wied, Voelk, Machlab, Pollak, Thompson, Nel, Hall, and Cofer alone or in combination with previously cited art, do not teach or suggest independent claims 33, 45, and 49 in their entirety. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rupangini Singh whose telephone number is (571)270-0192.  The examiner can normally be reached on Monday - Friday 9:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RUPANGINI SINGH/Primary Examiner, Art Unit 3628